Citation Nr: 0808556	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  03-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
October 1988 to December 1991, to include combat service 
during Operation Desert Storm.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The Board remanded the claim in 
December 2005 for further evidentiary development.  All 
actions have been completed and the claim is ripe for 
appellate review.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
significant impairment in most areas of occupational and 
social functioning, to include problems with irrational 
behavior, maintenance of basic hygiene and cognition; there 
are also abnormalities with hypervigilance and arousal; his 
PTSD is not productive of gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives or own name 
or other symptoms that more nearly approximate total social 
or industrial impairment.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD, but no 
more than 70 percent, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§  
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

Further, in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008) , the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board concludes that a December 2006 letter sent to the 
veteran by the RO adequately apprised him of most of the 
information and evidence needed to substantiate the claim, 
and of the information it did not provide, any resulting 
prejudice has been rebutted.  It is noted that this letter 
was dispatched after the initial adjudication of the matter 
on appeal; however, the veteran had received information as 
to what was required in order to receive a higher evaluation 
for PTSD in post-decisional documents, and a September 2007 
supplemental statement of the case fully re-adjudicated the 
claim, curing any defect as to timing on this issue.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The VCAA letters of record do not contain the level of 
specificity set forth in Vazquez-Flores.  However, this 
decision grants an increased rating to 70 percent and, while 
specific information was not presented as to what criteria 
are considered in assessing the next highest rating of 100 
percent, the veteran was subsequently presented this 
information in a statement of the case, which re-adjudicated 
the contested claim.  See Prickett, supra  (the issuance of 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).  Moreover, the presumed 
error raised by such defect is rebutted because of evidence 
of actual knowledge on the part of the veteran and his 
representative and other documentation in the claims file 
reflecting such notification shows that that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim for a 100 percent rating: Total social 
and industrial impairment.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  That is, the veteran and his 
representative have shown by the nature of the argument 
presented that they are aware of what information and 
evidence is needed to support a 100 percent schedular rating 
for PTSD and it is not contended otherwise.  

While there was no information sent as to how disability 
rating or effective date is established (Dingess 
requirements), any prejudice raised by such deficiency is 
rebutted as the below decision represents a partial grant of 
the benefit sought on appeal and the preponderance of the 
evidence is against the next highest rating of 100 percent, 
mooting the need for further notice.  Dingess, supra.  There 
is nothing alleged or present in the record which would 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (the key 
to determining whether an error is prejudicial is the effect 
of the error on the essential fairness of the adjudication.).  

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service medical records (SMRs) and 
post-service pertinent medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
Board notes that the veteran was provided thorough VA 
psychiatric examinations that are adequate for rating 
purposes.  See 38 C.F.R. §§ 3.326, 3.327.  

Legal Criteria-Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for an increase  that do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Increased Rating (PTSD)

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  The veteran is currently assigned a 30 percent 
disability rating.  This evaluation is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. A GAF from 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  DSM-IV, at 32; Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis

The veteran contends that his service-connected PTSD is of 
greater severity than what is contemplated by his current 50 
percent rating.  

The veteran has received several evaluations to determine the 
severity of his PTSD.  In January 2003, he reported a 
significant history of combat exposure during Operation 
Desert Storm in 1991.  This service caused him to develop 
hypervigilance, a startle response, and anxiety attacks.  He 
was on prescription medication to control his symptoms, and 
he further attempted to minimize the impact of intrusive 
thoughts by engaging in avoidance behavior (e.g. he would not 
discuss his military service).  

The veteran gives a history of suicidal ideation and claims 
that he was placed in jail for observation after he had 
professed an inclination toward suicide.  He last held 
employment in 1997 as a shipping/receiving clerk, and he 
resigned within two weeks due to anxiety.  Upon physical 
examination, the veteran had fair grooming and was 
cooperative with questioning.  The veteran's affect was 
dysphoric and constricted; he did not, however, display any 
psychosis, paranoia, delusions, or suicidal/homicidal 
ideation at the time of examination.  Memory was intact; 
however, immediate memory and concentration was found to be 
significantly difficult for the veteran.  PTSD was diagnosed, 
and it was assessed by the examiner as having a severe impact 
on the veteran's functioning.  A GAF score of 50 was recorded 
with the diagnosis.  

There are, in addition to the examinations of record, several 
mental health clinical notes which address his PTSD.  In 
March 2003 it was noted that the veteran had experienced 
legal consequences as a result of violent behavior, and had 
been jailed for resisting a lawful arrest.  The veteran 
stated that he had been experiencing nightmares, violent 
outbursts, and panic attacks for several months prior to the 
visit.  The veteran stated that he no longer lived with his 
wife and family due to these psychiatric symptoms.  

The veteran was scheduled for an additional VA psychiatric 
examination in March 2004 but failed to report as requested.  
He indicated via letter that he was unaware of the 
examination and asked to be rescheduled.  The Board, in its 
December 2005 remand, determined that a new psychiatric 
examination should be afforded and that additional clinical 
records should be obtained and associated with the claims 
file.  All required actions were taken, and the veteran did 
report for a VA psychiatric examination in January 2007.  In 
the associated report, the psychiatrist summarized an October 
2004 letter of a private physician.  The physician reported 
that the veteran was unable to work and that there were 
significant family problems.  Panic attacks, detachment from 
loved ones, and temper control were listed as problems.  It 
was noted that the veteran was neglecting his personal 
hygiene due to these symptoms, and that he spent a great deal 
of time staring out of the window of his apartment.  The 
veteran reported that he does not maintain contact with 
family members and that he was estranged from his spouse.  
Regarding an ability to work, the examiner noted that the 
veteran has not held employment in the year prior to the 
examination due to mental illness.  There was a history of 
suicidal ideation, but nothing was manifested since the 
previous VA examination.  

The veteran was properly oriented at the time of the 2007 
examination; however, there were significant deficiencies 
noted in his ability to maintain appropriate hygiene of his 
person and his apartment.  Marked avoidance and "on-guard" 
behaviors were noted, and there were cognitive defects 
observed.  An overall GAF of 40 was assigned, with a specific 
GAF of 45 assigned to the PTSD (the veteran is also diagnosed 
with obsessive compulsive disorder or OCD).  The examiner 
relayed his opinion that the veteran was significantly 
impaired in occupational and social functioning.  

Based on the above, the Board concludes that the criteria for 
a 70 percent evaluation have been met.  Specifically, the 
veteran's displayed irrational behavior, with violent 
outbursts of anger, accompanied by his inability to maintain 
basic standards of hygiene are evident of deficiencies in 
most areas.  Indeed, the 2007 examiner has classified the 
PTSD as having a significant impact on daily activities, 
which is illustrated by the fact that the veteran does not 
leave his apartment often, and while at home, spends a great 
deal of his time aimlessly staring out the window.  PTSD has 
caused a breakdown of personal relationships, and the veteran 
is estranged from his spouse and family, and there are noted 
cognitive defects .  Essentially, the totality of the 
circumstances shows that the next highest evaluation is 
warranted.  

Regarding the maximum schedular 100 percent, the Board does 
not find gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives.  There is an opinion that the 
veteran is unable to work because of his psychiatric 
impairment from a psychiatrist who examined the veteran in 
January 2007 but this was due, in part, to a nonservice-
connected obsessive compulsive disorder (OCD).  In fact, the 
examiner assigned different GAF scale scores for the 
veteran's PTSD and OCD, which indicates that they are 
separate and distinct disabilities.  The preponderance of the 
evidence, to include GAF scale scores of 50 and 45 for PTSD, 
and the absence of many symptoms that are illustrative of a 
100 percent rating under Diagnostic Code 9411, is against a 
finding of total social or industrial impairment solely due 
to PTSD.  While the veteran has a history of suicidal 
ideation, he has not manifested any specific intent or plan, 
and is not a constant threat to himself or others.  Paranoia 
is present; however, there are no delusions or hallucinations 
present and the veteran is not psychotic.  The veteran is 
oriented to time and space, and thus, while he is indeed 
seriously mentally ill, he has not reached the level of total 
impairment by VA guidelines.  Therefore, a 100 percent 
schedular rating is not warranted at this time.   

The Board notes that the veteran's PTSD is manifested by 
significant occupational impairment but a 70 percent rating 
(as the result of this decision) takes such into account.  
There is no indication of any let alone frequent 
hospitalizations for PTSD and the disability picture that has 
been presented is not consistent with marked industrial 
impairment.  The psychiatric and lay evidence does not show 
that the veteran's PTSD is disabling to a degree that it 
renders impractical application of the regular schedular 
standards.  Thus, a remand for a referral to the Director of 
VA's Compensation and Pension Service for extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1); see 
also Bagwell v. Brown, 9 Vet. App. 337, 338, 339 (1996).  

Thus, entitlement to a 70 percent evaluation for PTSD, but no 
more than 70 percent, is warranted.  In making this latter 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a rating in excess of 
70 percent for the veteran's PTSD.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to a 70 percent evaluation for PTSD, but no more 
than 70 percent, is granted, subject to the laws and 
regulations applicable to the payment of monetary benefits.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


